DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2020 and 11/20/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

ALLOWANCE
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Brown et al.  (20140140654 A1) teaches a head-mounted display device (see Fig. 13), comprising: a display, configured to provide an image beam, wherein the image beam is transmitted and projected to a projection target; a first waveguide element, comprising a first light incident surface, a first light emerging surface and a plurality of first light splitting elements, wherein the image beam coming from the display is incident to the first waveguide element through the first light incident surface, and the image beam leaves the first waveguide element through the first light emerging surface; and a second waveguide element, connected to the first waveguide element, and comprising a second light incident surface, a second light emerging surface and a plurality of second light splitting elements, wherein the image beam 
The prior arts of the records taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.  The prior arts of the record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; “wherein a reflectivity of the Nth one of the second light splitting elements is smaller than or equal to a reflectivity of the (N+1)th one of the second light splitting elements, wherein N is an integer greater than or equal to 1”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/           Examiner, Art Unit 2872                                                                                                                                                                                             	December 18, 2021

/Joseph P Martinez/           Primary Examiner, Art Unit 2872